Title: To George Washington from Brigadier General Thomas Conway, 16 November 1777
From: Conway, Thomas
To: Washington, George



sir
Camp [Pa.] the 16th November [1777] in the evening

I Begg Leave to observe to your excellency that I am in actual service in france, that I have not a furlow of two years as the artillery officers and engineers have obtained, that a Longer stay in this country will much endanger my rank and my hopes of promotion in france. congress is not a stranger to my generous Way of acting with Mr Deane, and I am pretty sure will have no objection to my Departure. Therefore, 

sir as I have not been able to collect my effects which I found much Damag’d and Dispers’ed in Easton Reading, and Bethleem, I pray your Excellency will be so Kind as to grant me Leave of absence During ten or twelve Days for that purpose. although I Leave the continent I shall ever cherish the cause for which I fought, and if the plan I Sent to congress is accepted, I hope I will serve the cause more effectually in another part of the World. I am sir with much respect your Excellency’s Most obedt humble servant

Ths Conway

